J - ' o-;;o r-s-·
                                                                                                                                1q,q8'q -~

                        \            WI"   ~       ~o J ~ b              -fa f<-.           o   v ;,· ~5h}                          .t: ;:t-
                                                                                                                                         ~
            ,\          <   l
 ~ ~ t'\u..~-csv-. ~ '5... UN
                                           ·-r
                                           1   \   (0    ;-.1   l ~ .:l-3 -( r..
                                                                                    d               .__
                                                                                                    _1               r\   ~.
                                                                                                                                     "11 h4n-
                                                                                                                                    ~ '   -·~

 kn.',::5 h " (.,{)_ :"-' (A . ._ N .., "-;+- ~ ? J) •'j;_;-+ k N a~ 3
0 ~'<-<:> s~.,,-t ~ e_s.,rl.-+<--t-- 1 c._,_ • Hv~A...._ tl 7
~-~+,·~~ l J : , J j;:L ci2~AJ;z_ A-tJJ T LJ.l II
b "'-- {L<=- r~ ...,3-_ ..D so o ,_} _ 1 h, ,.J L 1..1_ ~ 4 R,_ •
 ~0          B.,    +   -"1_ ;:_ :    {\111             t?-fe       1.!: 4 /L                       cQ           fl1_ , -flu:_
  ~/I                                                                    ~~ 0,_~"-~/L- "' .J~
        <P                                                                              0       {


        7        br_ L ,J cQ, ,4'Y.I !JJ: .._1)                 W    •

 ),J~-7 c:.t~            S":t-       ~ ~i../2-~                 ·        UocdJ~,)}z TK
                                                                            +. ~
                                                                                                                 1              7



-(}! ... ,.J k       \{ ~ ~ iL                          '1-4--<-< ft__                          £.           14       ~ d?
J4t-l   I h,._;t                     't-            c_....,V             ,:V'(_                 p<-(2._                   :,.._~
-(k-~ > rvt~'i.-R-~ -!'it .1\_"'""- (O.\ hw-1. .',. .. ..r 1 c
 y p. Nchi.L 14rJ A«....• b.::E.r.rr:? • o'> h<.:~-;- 0 ~0"
  .j"'t lc 1 ,:> t_.k./L.:2:_ o-f. A /.so-                 ,
                                                                                    s. ;V<'-'L~ ~ 17,
                                                                            .:34 (!_.,de./
                                                                                        -"! .c '5.                   5"%'J ... ,J

                            RECE~VED U~                                  f.~ _b.-~
                       OOURT OF CRIMINAl APPEALS                          . Jp.   /7"--3 LJ '3 ?
                                MAR 19 2015                                  H o-6-,.rr..," ,' rJe:. Ll.. tw ~
                                                                            v--                          (rl
                                                                            D     r~                I'-                   -s·7 tL~ <.I
                                                                           ~ ,.n-., u ·, III...           _,>.
                                                                                                                 IX'        \



                                                                                                                  (.[_ ~ ¥-2....
3119/2015                                                                                 TDCJ Offender Details

        TEX~S DEPARTMENT OF CRIMINAl JUSTICE·
            --    ~   ~    >"   ..,._   ~-    -         --       -                -              -
                                                                                                         [[I TDCJ Home      Ell       New Offender Search




  Offender Information Details
  IRetu~ to Search list I

   SID Number:                                                                        03284305

   TDCJ Number:                                                                       01723438

   Name:                                                                              CORLEY,JAMES STEVEN                                                   •
   Race:                                                                              w
   Gender:                                                                            M

   DOB:                                                                               1958-04-27

   Maximum Sentence Date:                                                             2109-08-27

   Current Facility:                                                                  BILL CLEMENTS

   Projected Release Date:                                                            2050-06-15

   Parole Eligibility Date:                                                           2016-11-07

   Offender Visitation Eligible:                                                      YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                        Offender is not scheduled for release at this time.

   Scheduled Release Type:                                                        Will be determined when release date is scheduled.

   Scheduled Release Location:                                                    Will be determined when release date is scheduled.



     . Parole Review Information ·:.
            . '       ..        ·i.                          .       ·. . ·'



   Offense H'ISt ory:
       Offense                                                       Sentence                                         Sentence (YY -MM-
                                             · Offense                                County            Case No.
        Date                                                           Date                                                 DO)
       1994-08-09                                 OWl                1996-10-09        COLLIN          199-80933-94         5-00-00

       2001-05-06                                 DWI                2004-07-29       ROCKWALL            2-01-263          3-00-00


http://offender.tdcj.state.tx.us/OffenderSearchloffenderDetail.action?sid=03284305                                                                              1/2